STATE OF LOUISIANA

                  COURT OF APPEAL, FIRST CIRCUIT

STATE        OF   LOUISIANA                                                                    NO.        2021    KW      1554

VERSUS


KYLE     JEROME          ANDERSON                                                             FEBRUARY           14,      2022




In     Re:             Kyle        Jerome          Anderson,        applying        for       supervisory                 writs,
                       22nd        Judicial             District        Court,     Parish            of    St.      Tammany,
                       No.       593, 531.




BEFORE:            MCCLENDON,                 WELCH,       AND    THERIOT,        JJ.


         WRIT          DENIED.              When     a    defendant        enters        a     counseled               plea      of

                  an
guilty,                  appellate                court    will  review the quality of counsel' s
representation                     in deciding             whether the plea should be set aside.
See     State          v.        West,       2009- 2810 (         La.     12/ 10/ 10),         50     So. 3d       148,       149
 per         curiam).                   A     review        of      the        transcripts                and     documents
attached           to        the       writ       application           reveals     that       relator            failed         to
establish (             1)       that       counsel' s          performance        fell       below        an     objective
standard           of        reasonableness                 under       prevailing            professional                 norms

or (    2)    that           counsel'         s    inadequate           performance           prejudiced               relator

to     the    extent              that       the    proceedings           were     rendered           unfair           and    the
convictions                  suspect.          See       Strickland       v.     Washington,              466     U. S.      668,
104     S. Ct.          2052,          80     L. Ed. 2d     674 (       1984).          The    documents               further
refute        the        claims             that     relator       was     confused          as      to    the     terms         of

the     plea       and           sentencing             agreement        and     that    the      court          improperly
participated                     in      the        plea        negotiations.                  Accordingly,                   the
district           court               did        not     err    by      denying         the        application               for
postconviction                    relief.



                                                                 PMc
                                                                 JEW
                                                                 MRT




COURT        OF   APPEAL,              FIRST       CIRCUIT




         DEPUTY              L    RK    OF    COURT
                   FOR           THE    COURT